


110 HR 6972 IH: To amend the Internal Revenue Code of 1986 to provide for

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6972
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Ryan of Ohio (for
			 himself, Mr. Israel,
			 Mr. Weiner,
			 Mr. Rodriguez,
			 Ms. Shea-Porter, and
			 Mrs. Boyda of Kansas) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a standard home office deduction in the case of certain uses of the
		  office.
	
	
		1.Standard home office
			 deduction
			(a)In
			 GeneralSubsection (c) of section 280A of the Internal Revenue
			 Code of 1986 (relating to disallowance of certain expenses in connection with
			 business use of home, rental of vacation homes, etc.) is amended by adding at
			 the end the following new paragraph:
				
					(7)Standard home
				office deduction
						(A)In
				generalIn the case of an individual who is allowed a deduction
				for the use of a home office because of a use described in paragraphs (1), (2),
				or (4) of this subsection, notwithstanding the limitations of paragraph (5), if
				such individual elects the application of this paragraph for the taxable year,
				such individual shall be allowed a deduction equal to the standard home office
				deduction for the taxable year in lieu of the deductions otherwise allowable
				under this chapter for such taxable year by reason of being attributed to such
				use.
						(B)Standard home
				office deductionFor purposes of this paragraph, the standard
				home office deduction is the lesser of—
							(i)$2,000, or
							(ii)the gross income
				derived from the individual’s trade or business for which such use
				occurs.
							(C)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, the dollar amount in subparagraph (B)(i) shall be
				increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting 2007 for
				1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
